Citation Nr: 1133317	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance.

3.  Entitlement to special monthly pension at the housebound rate.  


REPRESENTATION

Appellant represented by:	D. Shuda, National Association of County Veterans Service Officers






ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2011, the Board remanded this case for additional development.  It has since returned to the Board.  

The issue of entitlement to special monthly pension at the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed hepatitis C is related to active military service or events therein.  

2.  The Veteran is not blind or nearly blind in both eyes; is not a patient in a nursing home because of mental or physical incapacity; and the preponderance of the evidence is against finding that he is helpless or so nearly helpless as to require the regular aid and attendance of another person.  




CONCLUSIONS OF LAW

1.  Hepatitis was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2010).  

2.  The criteria for entitlement to special monthly pension based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By correspondence dated in May 2008, July 2008, and August 2008, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided information regarding how VA assigns disability ratings and effective dates.  The case was most recently readjudicated in the May 2011 supplemental statement of the case.  

Under VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The claims file contains service treatment records, VA medical center records, private medical records, and Social Security Administration records.  The Veteran underwent examinations in April 2008 and May 2011.  

On review, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided herein.  See 38 C.F.R. § 3.159.

Analysis

Service Connection

The Veteran contends that he is entitled to service connection for hepatitis C.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Hepatitis can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  See VA Fast Letter 04-13 (June 29, 2004).  

In his notice of disagreement and Form 9, the Veteran asserted that he contracted hepatitis C while he was in Germany during service.  Further details regarding the alleged mode of transmission were not provided.  

Enlistment examination in July 1974 noted tattoos on the left arm.  Separation examination in September 1975 noted tattoos on the left and right arm.  Service records do not document any blood transfusions or other risk factors.  

VA medical records dated in August 2001 indicate that hepatitis C viral serology came back as positive.  Diagnosis was hepatitis C infection.  

The Veteran underwent a VA examination in May 2011.  The examiner reviewed the claims file and obtained a detailed medical history.  The Veteran reported tattoos dating back to the 1970's and that he also engaged in intravenous drug use in the 1970's.  He stated that he shared razors while on active duty.  He reported that he was involved in an automobile accident with a friend that had hepatitis C.  The Veteran and his friend both sustained skin lacerations and there was exposure to his blood.  The Veteran was uncertain as to the exact time frame of the accident relative to his positive test in 2001.  He thought the accident was quite likely prior to the 2001 testing although he was uncertain of the exact timeframe.  Diagnosis was hepatitis C.  Regarding etiology, the examiner stated the following:

Veteran does have multiple risk factors and it would require resorting to mere [speculation] as to exactly when or by what route this veteran specifically contracted the hepatitis C virus; however, based on his history of exposure to blood from an individual with known hepatitis C, it is at least as likely as not that virus exposure was likely encountered in that episode as described above.  With regards to the "incubation" period of hepatitis C (by incubation period this examiner assumes the question is to delineate time frame of exposure to positive testing) - in some instances Hep C testing has been positive in 4-6 weeks following an exposure event, however, typically by 6 months following exposure, testing will be positive hepatitis C in those individuals that become diseased by the virus.  Although it is possible that veteran may have contracted hepatitis C virus by sharing razors, undergoing a tattoo, or being involved in IV drug use during his time in active military duty, it would require resorting to mere speculation if that is in fact when he contracted hepatitis C given the lack of testing that would isolate the timeframe more specifically.  

On review, the Veteran reported multiple risk factors for hepatitis C and he is competent to provide this information.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The VA examiner considered these factors and provided a detailed opinion based on reported history and accepted medical principles.  The Board acknowledges the examiner's statement that it was "possible" that he "may have" contracted hepatitis C due to various risk factors in service.  To the extent the reported risk factors do not involve willful misconduct, see 38 C.F.R. § 3.301, the Board finds the statement speculative and insufficient to establish a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative).  The examiner ultimately concluded, however, that it was at least as likely as not that virus exposure occurred during the motor vehicle accident involving a hepatitis C positive individual.  This opinion is supported by adequate rationale and considered highly probative.  

In considering the merits of the claim, the Board acknowledges the Veteran's statements that he contracted hepatitis C while stationed in Germany.  The Veteran, however, is not competent to diagnose hepatitis C nor is he competent to provide an etiology opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Special Monthly Pension 

The Veteran contends that he is entitled to special monthly pension.  

Increased pension benefits are payable to a veteran who needs regular aid and attendance or who is housebound.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a)(1).  Entitlement to special monthly pension at the housebound rate will be discussed in the remand portion below.  

A veteran is in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance as set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show factual need for aid and attendance include the inability of claimant to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In support of his claim, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated in April 2008.  The examiner indicated that there were no restrictions on the upper extremities or the left lower extremity.  The Veteran needed to follow strict guidelines for a right total hip replacement and wear an abductor brace.  There were no restrictions of the spine, trunk, or neck.  The Veteran was able to walk without the assistance of another person, but used a walker and a cane.  Diagnosis was revision of right total hip and now having dislocation which required reduction.  The examiner certified that the Veteran required the daily personal health care service of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  

VA medical center records show continued complaints and treatment related to various disabilities, particularly the right hip.  Primary care note dated in January 2010 indicates that the Veteran lived on a farm by himself and kept busy working on old lawn mowers.  He also took care of chickens and worked on the house and some equipment.  Note dated in July 2010 indicates that the Veteran called to state he went swimming and left his glasses on the back of the truck.  Note dated in February 2011 indicates that the Veteran recently moved in with a friend.  He quit working on old lawn mowers but has chickens and keeps up with the house.  He was also working on a camper and likes to work on creating inventions.  

VA urology note dated in April 2011 indicates that the Veteran was diagnosed with transitional cell carcinoma of the bladder, left trigone.  On May 2, 2011, the Veteran was seen in a private emergency room with lower gastrointestinal bleeding.  He was discharged to follow up with an outpatient colonoscopy.  VA eye clinic note dated May 11, 2011 indicates corrected visual acuity was 20/30+2 in the right and left eyes.  Impression was senile cataracts both eyes.  

The Veteran most recently underwent a VA aid and attendance examination on May 12, 2011.  He was not permanently bedridden or hospitalized.  He could travel beyond his current domicile and came to the examination alone.  It was noted that he lives with his girlfriend and could perform activities of daily living independently.  The Veteran did not have any impairment that affected his ability to protect himself from the daily environment and he could perform all self-care skills.  He could walk without the assistance of another person but uses a cane.  There was no evidence of best corrected vision 5/200 or worse in both eyes.  Function of the upper extremities and left lower extremity was normal.  There was some mild decreased range of motion of the spine and limitation of joint motion in the right lower extremity.  Diagnosis was status post right total hip arthroplasty, hepatitis C, and chronic obstructive pulmonary disease.  The examiner indicated that daily skilled services were not indicated.

On review, the criteria for special monthly pension based on the need for regular aid and attendance are not met.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes and does not have concentric contraction of the visual field to 5 degrees or less.  The Veteran is not a patient in a nursing home.  

Regarding whether there is a factual need for aid and attendance, the Board has considered the April 2008 examination indicating that assistance was needed.  This statement, however, is not supported by the overall evidence of record.  That is, there is no evidence that the Veteran is bedridden and the preponderance of the evidence is against finding that he needs personal assistance from others.  While the Veteran has difficulty with ambulation due to his right hip disability, he is independent in the activities of daily living.  He is also able to protect himself from any hazards in his daily environment.  The Board observes that the Veteran was admitted to a substance abuse treatment program in March 2011 and there is no indication that he needed assistance with self-care skills.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to special monthly pension based on the need for regular aid and attendance is denied.  


REMAND

As discussed above, entitlement to special monthly pension based on the need for regular aid and attendance is denied.  The Veteran, however, may be entitled to special monthly pension at the housebound rate.

Increased pension is payable to a veteran who is entitled to pension under 38 U.S.C.A. § 1521 and who is not in need of regular aid and attendance if, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under § 4.17 of this chapter) a veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability or disabilities.  The "permanently housebound" requirement is met when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351(d).  

Currently, the Veteran is service-connected for tinnitus (10 percent) and left ear hearing loss (0 percent).  Nonservice-connected disabilities are rated as follows: hepatitis C (20 percent) and right ear hearing loss (0 percent).  Disabilities considered for pension only are status post right hip arthroplasty/revision (70 percent); avascular necrosis of the right hip (10 percent); and inguinal hernia (0 percent).  The combined evaluation for pension is calculated as 80 percent.  

As noted, the Veteran does not currently have a single disability rated as 100 percent disabling.  The Veteran is also not over the age of 65.  See Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).

VA medical center records dated in April 2011 indicate that the Veteran was diagnosed with transitional cell carcinoma of the bladder.  Review of VA records indicates that the Veteran was scheduled for a cystoscopy/TURBT (transurethral resection of bladder tumor) in May 2011 but this was postponed due to rectal bleeding.  Subsequent note indicates the Veteran would reschedule for the bladder lesion after a colonoscopy was completed.  On review, it is unclear whether the Veteran had the referenced surgery or whether he currently has active cancer or is undergoing treatment.  Additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

On review, the Veteran's bladder cancer has not yet been considered for pension purposes.  The Board observes that pursuant to the rating schedule, malignant neoplasms of the genitourinary system are assigned a 100 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010).  Note to this provision indicates that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent will continue with a mandatory VA examination at the expiration of 6 months.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is prominent.  

The Board further observes that entitlement to special monthly pension at the housebound rate (100 percent + 60 percent) was not specifically addressed in the most recent supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA medical center records related to the treatment of bladder cancer for the period from May 2011 to the present.  Any records obtained or responses received should be associated with the claims file.  

2.  Thereafter, the RO/AMC should determine the status of the Veteran's bladder cancer and assign a disability evaluation for pension purposes.  

3.  Upon completion of the foregoing and any additional development deemed appropriate, readjudicate the issue of entitlement to special monthly pension at the housebound rate.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


